In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00260-CV

APRIL POLLEFEYT, Appellant                 §    On Appeal from the 153rd District
                                                Court

V.                                         §    of Tarrant County (153-299269-18)

                                           §    April 16, 2020
TEXAS HEALTH RESOURCES D/B/A
ARLINGTON MEMORIAL HOSPITAL,               §    Opinion by Justice Birdwell
DR. JOSEPH BORRELLI, AND HOLLY
DUNN, RN                                   §    Dissent by Chief Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed, and this case is remanded to the trial court for further proceedings

consistent with this opinion.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell